                            UNITED STATES OF AMERICA
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                             Case No: 5:18-CR-451-lD

UNITED STATES OF AMERICA

              vs.                                               ORDER

JONATHAN LYNN JENKINS

       IT IS HEREBY ORDERED that the following government exhibit(s) admitted into evidence
on February 24, 2021 be turned over to Detective Robert Pereira to be retained in his/her
custody until this case is completed, including any matters on appeal:

       Govt. Exhibit No:           Description:
       23                          .357 bullets, cartridges
       25                          Shell casing
       26                          Shell casing
       27                          Shell casing
       28                          Projectile from wall
       29                          Projectile from floor



This 24th day of February, 2021.



                                                          J;: ES C. DEVER Ill
                                                          UNITED STATES DISTRICT JUDGE




         Case 5:18-cr-00451-D Document 186 Filed 02/24/21 Page 1 of 1
